DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 10, 17, 18, 22, 24, 27, 28, 31, 32, and 35 of copending Application No. 16/615,996 in view of Cho et al (US 2018/0165533).

Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained after the following chart. 

Instant Application 17/731,672
Co-Pending Application 16/615,996
1. A display substrate, comprising a display area comprising a first display sub-area and a second display sub-area, wherein: a distribution density of pixels in the first display sub-area is greater than a distribution density of pixels in the second display sub-area; the second display sub-area comprises a plurality of third pixel elements, wherein each of the plurality of third pixel elements comprises multiple sub-pixels, and a distance between any two adjacent sub-pixels in the each third pixel element is less than a distance between any two adjacent third pixel elements; and a light-emitting area of at least a part of the multiple sub-pixels in the second display sub-area is greater than a light-emitting area of sub-pixels, with a same light-emitting color as the part of the multiple sub-pixels, in the first display sub-area.
1. A display substrate, comprising a display area comprising a first display sub-area and a second sub-area, wherein: a             distribution density of pixels in the first display sub-area is higher than a distribution density of pixels in the second display sub-area; wherein the first display sub-area comprises a plurality of first pixel elements and second pixel elements arranged adjacent to each other, wherein the first pixel elements and the second pixel elements are arranged alternately in a row direction, the first pixel elements comprise a first sub-pixel and a second sub-pixel, and the second pixel elements comprise a third sub-pixel and a second sub-pixel; and the second display sub-area comprises a plurality of third pixel elements, and the third pixel elements comprise a first sub-pixel, a second sub-pixel, and a third sub-pixel arranged adjacent to each other; the second sub-pixel and the first sub-pixel in each first pixel element are arranged in a same row, and the second sub-pixel and the third sub-pixel in each second pixel element are arranged in a same row, in the first display sub-area; and for the first pixel element and the second pixel element adjacent in the row direction, the second sub-pixel in the first pixel element is not immediately adjacent to the second sub-pixel in the second pixel element.
2. The display substrate according to claim 1, wherein the second display sub-area comprises multiple columns of sub-pixels, at least two columns of sub-pixels in the second display sub-area are aligned with two corresponding columns of sub-pixels in the first display sub-area; in a row direction, at least one column of sub-pixels in the first display sub-area are arranged between two adjacent columns of sub-pixels in the second display sub-area, wherein the row direction is perpendicular to a column direction.
2. The display substrate according to claim 1, wherein at least a part of sides of the second display sub-area coincide with at least a part of sides of the display area, and other sides of the second display sub-area are surrounded by the first display sub-area; wherein the first display sub-area and the second display sub-area are arranged in a row direction, or the first display sub-area and the second display sub-area are arranged in a column direction.
3. The display substrate according to claim 1, wherein the plurality of third pixel elements in the second display sub-area are arranged in parallel rows and columns; third pixel elements arranged in adjacent rows are aligned, and third pixel elements arranged in adjacent columns are aligned.
4. The display substrate according to claim 1, wherein the first display sub-area is arranged to surround the second display sub-area, or a shape of the second display sub-area is one of a round, a drop shape, a rectangle, and a trapezia, or the first display sub-area and the second display sub-area form a consecutive display area, and a shape of the display area is substantially a rectangle.
4. The display substrate according to claim 1, wherein: the each third pixel element comprises a first sub-pixel, a second sub-pixel and a third sub-pixel; the second pixel is arranged between the adjacent first sub-pixel and third sub-pixel; second sub-pixels of third pixel elements on a same column are arranged on a straight line.
7. The display substrate according to claim 4, wherein in a case that the first display sub-area and the second display sub-area form a consecutive display area, and a shape of the display area is substantially a rectangle, the second display sub-area is located at a corner of the display area.
5. The display substrate according to claim 4, wherein among four closest sub-pixels in the second display sub-area, two second sub-pixels of the four closest sub-pixels are arranged in middle, and a first sub-pixel and a third pixel of the four closest sub-pixels are arranged on two sides of the two second sub-pixels, and a center of each of the two second sub-pixels, a center of the first sub-pixel, and a center of the third sub-pixel are connected to form a triangle.
8. The display substrate according to claim 1, wherein an area of the second display sub-area is smaller than an area of the first display sub-area.
6. The display substrate according to claim 4, wherein among three adjacent columns of sub-pixels in the second display sub-area, a middle column of sub-pixels are second sub-pixels, and two columns of sub-pixels on two sides of the middle column of sub-pixels are first sub-pixels and third sub-pixels, wherein the first sub-pixels and the third sub-pixels are alternately arranged; wherein the first sub-pixels and the third sub-pixels of the two columns of sub-pixels are arranged on a straight line.
10. The display substrate according to claim 1, wherein sub-pixels in the second display sub-area are located in a same row as a part of sub-pixels in the first display sub- area, or sub-pixels in the second display sub-area are located in a same column as a part of sub- pixels in the first display sub-area, or a light-emitting area of a first sub-pixel in the second display sub-area is not smaller than a light-emitting area of a first sub-pixel in the first display sub-area; a light-emitting area of a second sub-pixel in the second display sub-area is not smaller than a light-emitting area of a second sub-pixel in the first display sub-area; and a light-emitting area of a third sub-pixel in the second display sub-area is not smaller than a light-emitting area of a third sub-pixel in the first display sub-area, or the plurality of third pixel elements are arranged in a matrix in the second display sub-area, or the plurality of third pixel elements are arranged in a tessellated pattern in the second display sub-area, or the first sub-pixel, the second sub-pixel, and the third sub-pixel in the third pixel element are arranged successively in the same row in the second display sub-area, or in the third pixel element in the second display sub-area, the first sub-pixel and the third sub-pixel are arranged in a same row, and the second sub-pixel is located in an adjacent row to the row in which the first sub-pixel and the third sub-pixel are located.
7. The display substrate according to claim 4, wherein: the first display sub-area comprises first sub-pixels, second sub-pixels and third sub-pixels; the first display sub-area comprises a plurality of second sub-pixel columns extending along a column direction, and sub-pixel columns arranged on an edge of the first display sub-area are second sub-pixel columns; sub-pixels, adjacent to the second sub-pixel columns arranged on the edge of the first display sub-area, in the second display sub-area are the first sub-pixels or the third sub-pixels.
17. The display substrate according to claim 10, wherein in a case that in the third pixel element in the second display sub-area, the first sub-pixel and the third sub-pixel are arranged in a same row, and the second sub-pixel is located in an adjacent row to the row in which the first sub-pixel and the third sub-pixel are located, in a same third pixel element, an orthographical projection of a center of the second sub-pixel onto a line connecting a center of the first sub-pixel with a center of the third sub-pixel lies between the center of the first sub- pixel, and the center of the third sub-pixel.
8. The display substrate according to claim 7, wherein: in the second display sub-area, a light-emitting area of a second sub-pixel is less than a light-emitting area of a third sub-pixel, and a size of a second sub-pixel in the column direction is less than half of a size of a third sub-pixel in the column direction.
18. The display substrate according to claim 1, wherein in the second display sub-area, the sub-pixels in two third pixel elements adjacent in the row direction are arranged in a same order in the row direction, and the sub-pixels in two third pixel elements adjacent in the column direction are arranged in opposite orders in the row direction, or the sub-pixels in the third pixel elements in the second display sub-area are arranged in a same order, or in the second display sub-area, the sub-pixels in the third pixel elements in a same column are arranged in a same order; and the sub-pixels in the third pixel elements in two adjacent columns are arranged in opposite orders, or shapes of the first sub-pixels, the second sub-pixels, and the third sub-pixels are substantially same in the second display sub-area.
9. The display substrate according to claim 7, wherein the first display sub-area comprises multiple columns of sub-pixels; a part of the multiple columns of sub-pixels are the second sub-pixels, and the remaining columns of the multiple columns of sub-pixels are the first sub-pixels and the third sub-pixels alternately arranged, wherein the first sub-pixels and the third sub-pixels are arranged on a straight line.
22. The display substrate according to claim 18, wherein in a case that shapes of the first sub-pixels, the second sub-pixels, and the third sub-pixels are substantially same in the second display sub-area, a light-emitting area of a second sub-pixel is smaller than or substantially equal to a light-emitting area of a first sub-pixel, and a light-emitting area of a second sub-pixel is smaller than or substantially equal to a light-emitting area of a third sub- pixel, in the second display sub-area; wherein a light-emitting area of a first sub-pixel is substantially equal to a light-emitting area of a third sub-pixel in the second display sub-area.
10. The display substrate according to claim 1, wherein, at least one sub-pixel has different shapes in the first display sub-area and the second display sub-area.
24. The display substrate according to claim 1, wherein the first pixel elements and the second pixel elements are arranged alternately in the a column direction, and the first pixel elements and the second pixel elements are arranged alternately in the row direction, in the first display sub-area; wherein the second sub pixel and the first sub pixel in each first pixel element are arranged in a same row, and the second sub pixel and the third sub pixel in each second pixel element are arranged in a same row, in the first display sub area; and for the first pixel element and the second pixel element adjacent in the row direction, the second sub pixel in the first pixel element is not immediately adjacent to the second sub pixel in the second pixel element; wherein a light-emitting area of a first sub-pixel, a light-emitting area of a second sub-pixel, and a light-emitting area of a third sub-pixel are substantially same in the first display sub-area.
11. The display substrate according to claim 9, wherein: in the first display sub-area, a quantity of the second sub-pixels is greater than a quantity of the first sub-pixels or a quantity of the third sub-pixels; in a sub-pixel column where the first sub-pixels and the third sub-pixels are alternately arranged, adjacent first sub-pixel and third sub-pixel form a triangle with a second sub-pixel of an adjacent column on left or right of the sub-pixel column, respectively.
27. The display substrate according to claim 24, wherein the second sub-pixel and the first sub-pixel in the first pixel elements are staggered in rows and columns, and the second sub- pixel and the third sub-pixel in the second pixel elements are arranged in a same row; and the first pixel element and the second pixel element adjacent in the column direction are a group of pixels, and in a same group of pixels, the second sub-pixel in the first pixel element, and the third sub-pixel in the second pixel element are arranged in a same row, and the second sub-pixel in the first pixel element, and the second sub-pixel in the second pixel element are located in a same column.
12. The display substrate according to claim 1, wherein, in the first display sub-area, a distance between centers of any two adjacent sub-pixels in a sub-pixel column is identical; and a distance between centers of any two adjacent sub-pixels in a sub-pixel row is identical.
28. The display substrate according to claim 27, wherein a light-emitting area of a second sub-pixel is not larger than a light-emitting area of a first sub-pixel, and a light- emitting area of a second sub-pixel is not larger than a light-emitting area of a third sub-pixel, in the first display sub-area; wherein two second sub-pixels in the same group of pixels are arranged adjacent to each other in the column direction, and the two second sub-pixels are arranged symmetric in the row direction; wherein shapes of the first sub-pixel and the third sub-pixel are substantially same, and a shape of a combination of two second sub-pixels is substantially same as the shape of the first sub-pixel, in the same group of pixels.
13. The display substrate according to claim 7, wherein: multiple sub-pixel rows of the first display sub-area each comprises alternately arranged first sub-pixels and third sub-pixels, wherein in two adjacent sub-pixel rows of the multiple sub-pixel rows, first sub-pixels and third sub-pixels of one row of the two adjacent sub-pixel rows are arranged in a staggered arrangement with first sub-pixels and third sub-pixels of other row of the two adjacent sub-pixel rows, and the first sub-pixels and the third sub-pixels are arranged on a straight line in the row direction.
31. The display substrate according to claim 24, wherein the sub-pixels in the first pixel elements are arranged in a same order, and the sub-pixels in the second pixel elements are arranged in a same order, in the first display sub-area.
14. The display substrate according to claim 1, wherein, the second display sub-area comprises multiple rows of third pixel elements; in a row of third pixel elements, a straight line in the row direction passes through two adjacent third pixel elements; and two sub-pixels respectively arranged on two adjacent edges of the two adjacent third pixel elements are arranged on the straight line, wherein light-emitting colors of the two sub-pixels are different.
32. The display substrate according to claim 1, wherein a shape of at least one of a first sub-pixel and a third sub-pixel in the second display sub-area is substantially same as a shape of a first sub-pixel in the first display sub-area; wherein a shape of one of a first sub-pixel and a second sub-pixel in the first display sub- area is substantially same as a shape of a second sub-pixel in the second display sub-area; wherein the shape of the first sub-pixel is at least one of a rectangle and a hexagon.
15. The display substrate according to claim 4, wherein the first sub-pixel emits blue light, the second sub-pixel emits green light and the third sub-pixel emits red light.
35. A display device, comprising the display substrate according to claim 1.
16. A display substrate, comprising a display area comprising a first display sub-area and a second display sub-area, wherein: a distribution density of pixels in the first display sub-area is greater than a distribution density of pixels in the second display sub-area; both the first display sub-area and the second display sub-area comprise multiple columns of sub-pixels parallel to each other, and a column of sub pixels in the first display sub-area are aligned with a corresponding column of sub pixels in second display sub-area; a light-emitting area of at least a part of the multiple sub-pixels in the second display sub-area is greater than a light-emitting area of sub-pixels, with a same light-emitting color as the part of the multiple sub-pixels, in the first display sub-area.

17. The display substrate according to claim 16, wherein the second display sub-area comprises first sub-pixels, second sub-pixels and third sub-pixels; in the second display sub-area, a center of a first sub-pixel, a center of a second sub-pixel and a center of a third sub-pixel are connected to form an isosceles triangle, wherein the first sub-pixel, the second sub-pixel and the third sub-pixel are adjacent to each other.

18. The display substrate according to claim 16, wherein the second sub-pixels in the second display sub-area are arranged in multiple rows, the second sub-pixels in two adjacent rows of second sub-pixels are staggered.

19. A display device, comprising a display substrate, wherein the display substrate comprises a first display sub-area and a second display sub-area, wherein: a distribution density of pixels in the first display sub-area is greater than a distribution density of pixels in the second display sub-area; the second display sub-area comprises a plurality of third pixel elements, wherein each of the plurality of third pixel elements comprises multiple sub-pixels, and a distance between any two adjacent sub-pixels in the each third pixel element is less than a distance between any two adjacent third pixel elements; and a light-emitting area of at least a part of the multiple sub-pixels in the second display sub-area is greater than a light-emitting area of sub-pixels, with a same light-emitting color as the part of the multiple sub-pixels, in the first display sub-area.

20. A display device, comprising the display substrate according to claim 16.




Although the claims at issue are not identical, they are not patentably distinct from each other because Copending Application 16/615,996 reads on claims 1, 16 and 19 of the Instant Application except for the following:

In claims 1, 16 and 19 of the instant application, the limitation “a light-emitting area of at least a part of the multiple sub-pixels in the second display sub-area is greater than a light-emitting area of sub-pixels, with a same light-emitting color as the part of the multiple sub-pixels, in the first display sub-area”. This limitation is not found in claim 1 of Copending Application 16/615,996.
Cho et al (US 2018/0165533) discloses a light emitting area of at least a part of the multiple sub-pixels in the second display sub-area (Fig. 14, (1420)) is greater than a light-emitting area of sub-pixels, with a same light-emitting color as the part of the multiple sub-pixels, in the first display sub-are (Fig. 14, (1410). (See second display sub-area Fig. 14, (1420) having not only greater distribution density of the sub-pixels than first display sub-area Fig. 14, (1410), but also the red color (R (1420a)) in the second display sub-area (1420) has a greater area than the red color R (1410a)) in the first display sub-area. The same can be observed of green and blue colors, 1420b and 1420c, respectively, in the second display sub-area, as having a greater area than the green and blue colors, 1410b and 1410c of the first display sub-area. (Sub-pixels with light emitting
areas or regions having greater sizes, and thereby the greater density, will also have consequently greater light emitting area). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date, to have sub-pixels in one sub-area having greater light emitting area than sub-pixels in another sub-area, as taught by Cho, in the Copending application 16/615,996 because it is well known in the art of display devices that, in a lab, or manufacturing environment, the user may increase or decrease the light-emitting area of the pixels, or sub-pixels, as desired to obtain a desired result. 

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: first pixel element and second pixel elements. 
Claim 4 recites the limitation "the second pixel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims will be examined on the merits as best as possible considering the lack of clarity caused by the omitted elements in independent claims 1 and 19 as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0165533).

As to claims 1 and 19, Cho discloses a display device (Fig. 4, (440), and Fig. 5, (501), comprising a display substrate (Figs. 10-13, substrate where all display components are disposed on), wherein the display substrate comprises a first display sub-area (Fig. 6, (601) and Fig. 14 (1420) and a second display sub-area (Fig. 6, (611, 621) and Fig. 14 (1410)), wherein: a distribution density of pixels in the first display sub-area (Fig. 8B, [0131, 0132] and Fig. 14, (1420) is greater/higher than a distribution density of pixels in the second display sub-area (Fig. 8A, [0131, 0132] and Fig. 14, (1410)); the second display sub-area (Fig. 14, (1410) comprises a plurality of third pixel elements (1410a, 1410b, 1410c), wherein each of the plurality of third pixel elements comprises multiple sub-pixels (1410a, 1410b, 1410c), and a distance between any two adjacent sub-pixels in the each third pixel element (In Fig. 8A, the distance between adjacent sub-pixels (801a) and G (810) under and to the right of (801a) is less than a distance between any two adjacent third pixel elements (in Fig. 8A, in any direction that two pixels may be, the sub-pixels having greater size, which may belong to different pixels, are more separated than the sub-pixels with greater area (801a) and those with smaller area (810) that may be part of the same pixel).
However, Cho does not specifically disclose a light-emitting area of at least a part of the multiple sub-pixels in the second display sub-area is greater than a light-emitting area of sub-pixels, with a same light-emitting color as the part of the multiple sub-pixels, in the first display sub-area.
However, Cho discloses the second display sub-area Fig. 14, (1420) having not only greater distribution density of the sub-pixels than first display sub-area Fig. 14, (1410), but also the red color (R (1420a)) in the second display sub-area (1420) has a greater area than the red color R (1410a)) in the first display sub-area. The same can be observed of green and blue colors, 1420b and 1420c, respectively, in the second display sub-area, as having a greater area than the green and blue colors, 1410b and 1410c of the first display sub-area. (Sub-pixels with light emitting
areas or regions having greater sizes, and thereby the greater density, will also have consequently greater light emitting area). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date, to have sub-pixels in one sub-area having greater light emitting area than sub-pixels in another sub-area, in the device of Cho, because it is well known in the art of display devices that, in a lab, or manufacturing environment, the user may increase or decrease the light-emitting area of the pixels, or sub-pixels, as desired to obtain a desired result.

As to claims 16 and 20, further, Cho discloses both the first display sub-area (Fig. 8B) and the second display sub-area (Fig. 8A) comprise multiple columns of sub-pixels parallel to each other (see Figs. 8A and 8B), and a column of sub pixels in the first display sub-area (Fig. 8B), are aligned with a corresponding column of sub pixels in second display sub-area (Fig. 8A) (the columns of sub-pixels in first sub-area (Fig. 8B) are aligned with, or at the same location when compared with the columns of the second sub-area (Fig. 8A).

As to claim 2, further, Cho discloses the second display sub-area comprises multiple columns of sub-pixels (See Fig. 7A), at least two columns of sub-pixels in the second display sub-area (7A) are aligned with two corresponding columns of sub-pixels in the first display sub-area (7B); in a row direction, at least one column of sub-pixels in the first display sub-area (Fig. 7B, the smaller area subpixels G) are arranged between two adjacent columns of sub-pixels in the second display sub-area (Fig. 7B, smaller area sub-pixels G are clearly arranged between two adjacent columns of sub-pixels both in the first display sub-area (Fig. 7B) and in the second display sub-area (Fig. 7A) which have the aligned two consecutive columns), wherein the row direction is perpendicular to a column direction (see Fig. 7A showing the row direction (711) and the column direction (712).

As to claim 3, Cho, further, discloses the plurality of third pixel elements in the second display sub-area (See pixels in Fig. 7A) are arranged in parallel rows and columns (see Fig. 7A, (711 and 712); third pixel elements arranged in adjacent rows are aligned (see all rows in Fig. 7A are aligned), and third pixel elements arranged in adjacent columns are aligned (see all columns in Fig. 7A are aligned).

As to claim 4, Cho, further, discloses the each third pixel element comprises a first sub-pixel, a second sub-pixel and a third sub-pixel (see Fig. 7A, subpixels R, G, B both in row or column direction ); the second sub-pixel (Fig. 14, 1410b) is arranged between the adjacent first sub-pixel (Fig. 14, (1410a) and third sub-pixel (see Fig. 14, (1410c); second sub-pixels of third pixel elements on a same column are arranged on a straight line (see Fig. 14b, all G elements on a same columns are arranged on a straight line).

As to claim 5, Cho, further, discloses among four closest sub-pixels in the second display sub-area (Fig. 14(1410), two second sub-pixels of the four closest sub-pixels are arranged in middle (See Fig. 14, the two closest (1410b, G sub-pixels), and a first sub-pixel (1410a) and a third pixel (1410c) of the four closest sub-pixels are arranged on two sides of the two second sub-pixels (see 1410 a and 1410c being on two sides of the two second sub-pixels G in the middle (1410b), and a center of each of the two second sub-pixels, a center of the first sub-pixel, and a center of the third sub-pixel are connected to form a triangle (see how 1410a, 1410b and 1410c form a triangle).

As to claim 6, Cho, further, discloses among three adjacent columns of sub-pixels in the second display sub-area (Fig. 7A, 3 adjacent columns starting from left (712) to right), a middle column of sub-pixels are second sub-pixels (G), and two columns of sub-pixels on two sides of the middle column of sub-pixels are first sub-pixels R and third sub-pixels B, wherein the first sub-pixels and the third sub-pixels are alternately arranged (First sub-pixels are R and third subpixels are B); wherein the first sub-pixels and the third sub-pixels of the two columns of sub-pixels are arranged on a straight line (column (712) of first sub-pixels are arranged in a straight line, and the third column starting with the third subpixel B is also arranged in straight line).

In claim 7, Cho, further, discloses  the first display sub-area comprises first sub-pixels (Fig. 14, (1410a), second sub-pixels (Fig. 14, 1410b) and third sub-pixels (Fig. 14, (1410c); the first display sub-area comprises a plurality of second sub-pixel columns extending along a column direction, and sub-pixel columns arranged on an edge of the first display sub-area are second sub-pixel columns (Fig. 14, (1410b) column of G sub-pixels that is relatively arranged on the left edge or the right edge of the first display sub-area); sub-pixels, adjacent to the second sub-pixel columns arranged on the edge of the first display sub-area, in the second display sub-area are the first sub-pixels or the third sub-pixels (second display sub-area (Fig. 14, 1420) includes on its edge either on the left edge or the right edge, first subpixels R (1420a) or third subpixels (1420c).

As to claim 8, Cho, further, discloses in the second display sub-area (Fig. 14, (1420), a light-emitting area of a second sub-pixel (1420b) (G)) is less than a light-emitting area of a third sub-pixel (1420c), and a size of a second sub-pixel in the column direction (1420b) is less than half of a size of a third sub-pixel in the column direction ((1420a or 1420c) either left or right columns). 

As to claim 9, Cho, further, discloses the first display sub-area comprises multiple columns of sub-pixels (See Fig. 14, (1420); a part of the multiple columns of sub-pixels are the second sub-pixels (1420b), and the remaining columns of the multiple columns of sub-pixels are the first sub-pixels (1420a) and the third sub-pixels (1420c) alternately arranged (RBRB), wherein the first sub-pixels and the third sub-pixels are arranged on a straight line (RBRB column is arranged on a straight line).

As to claim 10, Cho, further, discloses at least one sub-pixel (Fig. 14, (G)) has different shaped in the first display sub-area (see G in (1410 being triangle) and the second display sub-area (see G in (1420) being a square). 

As to claim 11, Cho, further, discloses in the first display sub-area (Fig. 8B), a quantity of the second sub-pixels (G (802b)) is greater than a quantity of the first sub-pixels (R (802a)) or a quantity of the third sub-pixels (B (802c)); in a sub-pixel column where the first sub-pixels and the third sub-pixels are alternately arranged (Fig. 8B, first column and third column, from left to right), adjacent first sub-pixel and third sub-pixel form a triangle with a second sub-pixel of an adjacent column on left or right of the sub-pixel column, respectively (see triangle formed by 802a, 802b, and 802c).

As to claim 12, Cho, further, discloses in the first display sub-area (Fig. 8A), a distance between centers of any two adjacent sub-pixels in a sub-pixel column is identical (see column RGB); and a distance between centers of any two adjacent sub-pixels in a sub-pixel row is identical (see row RGB).

As to claim 13, Cho, further, discloses multiple sub-pixel rows of the first display sub-area (Fig. 8B) each comprises alternately arranged first sub-pixels (802 R) and third sub-pixels (802c B), wherein in two adjacent sub-pixel rows of the multiple sub-pixel rows, first sub-pixels and third sub-pixels of one row of the two adjacent sub-pixel rows are arranged in a staggered arrangement with first sub-pixels and third sub-pixels of other row of the two adjacent sub-pixel rows (in two adjacent subpixel rows of first subpixels R and third subpixels B, sub-pixels R and B are arranged in a staggered manner), and the first sub-pixels and the third sub-pixels are arranged on a straight line in the row direction (see how either one the rows that begins from left to right with R, or the row that starts with B, are arranged on a straight line in the row direction).

As to claim 14, Cho, further, discloses the second display sub-area (Fig. 8B) comprises multiple rows of third pixel elements (see at least two rows of G (802b)); in a row of third pixel elements, a straight line in the row direction passes through two adjacent third pixel elements (the G rows are in a straight line); and two sub-pixels respectively arranged on two adjacent edges of the two adjacent third pixel elements are arranged on the straight line (row RBRB above the third pixel elements, or row BRBR below the third pixel elements, are arranged in a straight line), wherein light-emitting colors of the two sub-pixels are different (one is R and the other is B).

As to claim 15, Cho, further, discloses that the first sub-pixel emits blue light (Fig. 8A, (801c), the second sub-pixel emits green light (Fig. 8A, 801b) and the third sub-pixel emits red light (Fig. 8A, 801a). 

As to claim 17, Cho, further, discloses the second display sub-area (Fig. 8B) comprises first sub-pixels (802a) , second sub-pixels (802b) and third sub-pixels (802c); in the second display sub-area, a center of a first sub-pixel (802a), a center of a second sub-pixel (802b) and a center of a third sub-pixel (802c) are connected to form an isosceles triangle (see how the 802a, 802b, and 802c centers form an isosceles triangle, wherein the first sub-pixel, the second sub-pixel and the third sub-pixel are adjacent to each other (802a, 802b, and 802c are adjacent to each other).

As to claim 18, Cho, further, discloses the second sub-pixels (G) in the second display sub-area (Fig. 7B) are arranged in multiple rows (see G rows from top to bottom in Fig. 7B), the second sub-pixels in two adjacent rows of second sub-pixels are staggered (see Fig. 7B, see two adjacent G rows staggered between BR rows).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692